Citation Nr: 1826077	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an extra-schedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, the Veteran testified before a Decision Review Officer at the RO.  He also testified at a Board hearing in July 2009; however, in June 2012, he was informed that the Veterans Law Judge who conducted the July 2009 hearing was no longer employed by the Board.  The Veteran subsequently requested another Board hearing, and in July 2012, the Board remanded the Veteran's claim for the purpose of scheduling his requested hearing.  The Veteran and his spouse then testified before the undersigned Veterans Law Judge in November 2012.  Transcripts of all three hearings are associated with the record.

In March 2010 and January 2013, the Board remanded the issue on appeal for additional evidentiary development.  In a September 2015 decision, the Board denied entitlement to an initial compensable rating for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Partial Remand (JMPR) in which they moved the Court to vacate and remand the September 2015 Board decision to the extent that it denied referral for consideration of an extra-schedular rating for bilateral hearing loss.  In this regard, the parties noted that the Veteran abandoned his appeal of the aspect of the Board decision that denied entitlement to an initial compensable schedular rating for bilateral hearing loss.  In an Order dated later that month, the Court granted the parties' motion.  Thereafter, in August 2016 and May 2017, the Board remanded the appeal for additional development.


FINDING OF FACT

In March 2018, prior to a promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an extra-schedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an extra-schedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of his service-connected disabilities.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


